Citation Nr: 0724565	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  97-32 507A	)	DATE
	)
	)


THE ISSUES

1.  Whether a September 1989 decision of the Board of 
Veterans' Appeals (Board), which denied a rating in excess of 
10 percent for postoperative residuals of a left 
acromioclavicular separation, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).

2.  Whether a September 1989 decision of the Board of 
Veterans' Appeals (Board), which denied a compensable rating 
for residuals of a left knee disability, should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1970 and from January 1971 to May 1974. 

This matter comes before the Board on the veteran's motion 
alleging CUE in a September 1989 Board decision which denied 
increased ratings for service-connected left shoulder and 
left knee disabilities.  In a March 1997 decision addressing 
other issues, the Board observed that the veteran had raised 
the issue of CUE in the September 1989 Board decision, and 
recommended that he file a  motion for reconsideration.  The 
veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 1999 
memorandum decision vacating the Board's March 1997 decision, 
the Court observed that the Board should reconsider its 
response to the veteran's CUE issues, in light of a new law 
permitting CUE challenges to Board decisions.  See 
38 U.S.C.A. § 7111.  In June 2007, the veteran was informed 
that the Board planned to render a decision on the 1997 CUE 
motion.  In July 2007, the veteran submitted additional 
arguments in support of his motion.


FINDINGS OF FACT

1.  A September 1989 decision of the Board of Veterans' 
Appeals (Board), in denying a rating in excess of 10 percent 
for postoperative residuals of a left acromioclavicular 
separation, failed to apply regulatory provisions extant at 
the time pertinent to reduction of ratings in effect for 5 
years or more, and would have manifestly changed the outcome 
at the time it was made; the Board decision was undebatably 
erroneous.

2.  A September 1989 decision of the Board of Veterans' 
Appeals (Board), in denying a compensable rating for 
residuals of a left knee disability, was reasonably supported 
by evidence then of record and prevailing legal authority; 
the Board decision was not undebatably erroneous. 


CONCLUSIONS OF LAW

1.  The February 1989 Board decision was clearly and 
unmistakably erroneous in failing to restore a 20 percent 
rating for postoperative residuals of a left 
acromioclavicular separation, and is hereby revised to 
restore the 20 percent rating, effective October 1, 1987.  38 
U.S.C. § 4004(b) (1989); 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.105, 3.344, 4.71a, Code 5201 (1989); 38 C.F.R. §§ 
20.1403, 20.1404 (2006).

2.  There was no CUE in the February 1989 Board decision, 
insofar as it denied a compensable rating for residuals of a 
left knee disability.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403, 20.1404 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims CUE in a September 1989 Board decision 
that denied a rating in excess of 10 percent for 
postoperative residuals of a left acromioclavicular 
separation, and a compensable rating for residuals of a left 
knee disability.  Motions filed based on CUE in prior Board 
decisions are not appeals, and the notice and duty to assist 
provisions of the law are inapplicable to such cases.  See 38 
U.S.C.A. §§ 5103, 5103A, 7111; 38 C.F.R. §§ 3.159, 20.1402; 
Livesay v. Principi, 15 Vet. App. 165 (2001). 

A Board decision is subject to revision on the grounds of 
CUE.  If evidence establishes CUE, the prior decision will be 
reversed or revised.  38 U.S.C.A. § 7111(a).  CUE is a very 
specific and rare kind of error; it is the kind of error of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  Allegations of CUE must be 
raised with sufficient particularity.  38 C.F.R. § 
20.1404(b); see Phillips v. Brown, 10 Vet. App. 25 (1997).  
To establish CUE in a prior, final decision, all three of the 
following criteria must be met:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; and (2) the error must 
be undebatable; and (3) the error must be of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made.  Stallworth v. Nicholson, 20 
Vet. App. 482, 487 (2006); see, e.g., Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992); see also 38 C.F.R. § 20.1403.   

Left shoulder disability

The September 1989 Board decision denied the veteran's appeal 
of a July 1987 rating decision that, in part, reduced the 
evaluation assigned for the veteran's left shoulder 
disability from 20 to 10 percent, effective in October 1987.  
The veteran argues, in essence, that the proper procedures 
for reduction were not followed, and that the Board failed to 
consider the history of the disability.  

At the time of the reduction, the veteran's 20 percent rating 
for his left shoulder disability had been in effect since 
August 1982, except for a period from March to April 1983 
during which a temporary total rating was assigned for post-
surgical convalescence.  The effective date of the reduction 
was in October 1987, more than five years after the effective 
date of the grant of the 20 percent rating.  Under 38 C.F.R. 
§ 3.344(c), the provisions of 38 C.F.R. § 3.344 must be 
applied when reducing a rating which has continued for 5 
years or more at the same level.  The Court has held that the 
relevant time period under 38 C.F.R. § 3.344(c) must be based 
on the effective dates of the rating at issue, and that the 
regulation applies even if, as in this case, the rating 
decision itself was issued prior to the end of the 5-year 
period.  Brown v. Brown, 5 Vet.App. 413, 418 (1993).  The 
Court noted that this prospective application of the 5-year 
requirement could be troublesome, but that, nevertheless, the 
express language of 38 C.F.R. § 3.344(c) compelled the 
conclusion that the duration of the rating must be measured 
based on the effective dates.  Id.  

In this case, the Board did not address 38 C.F.R. § 3.344, 
which has been in effect since 1961.  Instead, the Board 
stated, in its September 1989 decision:  "Disability 
evaluations are based upon a comparison of the relevant 
rating criteria with current evidence of a pertinent nature.  
In this case, the Board has carefully considered such current 
evidence in the light of the veteran's contentions and the 
applicable law and regulations."  (Emphasis in original.)  
The incorrect application of statutory or regulatory 
provisions extant at the time of the prior decision is CUE.  
Olson v. Brown, 5 Vet.App. 430 (1993).  Under 38 C.F.R. § 
3.344, the requirements for reducing a disability rating that 
has continued at the same level for 5 years or more are more 
stringent than the requirements for periodically increasing 
or decreasing a disability rating.  Sorakubo v. Principi, 16 
Vet. App. 120 (2002); Brown v. Brown, supra.  

In Sorakubo, factually similar to the instant case, the Court 
addressed a 2001 Board decision that found no CUE in a 1977 
Board decision, in failing to address 38 C.F.R. § 3.344 in a 
rating reduction case.  The Court observed that the Board 
decision appeared to implicitly conclude that the original 
rating granting the higher rating had been in error.  
Sorakubo, at 122.  VA argued that the regulation did not 
apply to the facts of the case, but the Court found that 
rationale to be without merit.  Id., at 123.  In reviewing 
the matter on appeal, the Court held that the March 1977 
Board decision, in failing to address 38 C.F.R. § 3.344, 
abused its discretionary authority.  Id, at 124.  Therefore, 
the 2001 Board CUE decision was reversed.  Id.  

Following this authority, the Board finds that there was CUE 
in the September 1989 Board decision's failure to address 
38 C.F.R. § 3.344 in connection with the reduction of a 20 
percent rating for the veteran's left shoulder disability, 
which had been in effect for 5 years or more, to 10 percent.  
In this regard, the evidence upon which the grant of the 20 
percent rating was based included private treatment records 
showing range of motion of 90 to 95 degrees in September 
1982, and with pain after 90 degrees in January 1983.  
Subsequently he had surgery, but the evidence compiled in 
connection with the veteran's appeal showed that although in 
October 1988, he had nearly full range of motion, more 
typical findings of abduction and forward flexion ranged from 
95 to 120 degrees.  See 38 C.F.R. § 4.7 (When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the higher rating.).  In 
December 1988, he complained of pain beyond 90 degrees, 
exactly the same as on a January 1983 evaluation, which is 
evidence against material improvement of the condition.  See 
38 C.F.R. § 3.344(a) (1989).  Accordingly, the 20 percent 
rating must be restored effective the date of the reduction, 
October 1, 1987.  38 U.S.C.A. § 7111 (West 2002).

Left knee disability

Although the appeal decided in September 1989 also involved 
the reduction of the rating for the veteran's left knee 
disability, from 10 percent to noncompensable, the 10 percent 
rating had been in effect from November 9, 1982, to October 
1, 1987, a period of less than 5 years.  Thus, it was not CUE 
for the Board to have failed to consider 38 C.F.R. § 3.344.  
See Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1992) 
(Rating in effect for a period of four years, ten months, and 
22 days not commensurate to a rating which has been in effect 
for 5 years or more).  

The veteran argues that he was not provided proper pre-
determination notice and opportunity to appear for a hearing.  
A determination that there was CUE must be based upon the 
record and the law that existed at the time of the prior 
adjudication in question.  See Pierce v. Principi, 240 F.3d 
1348 (Fed.Cir. 2001).  At the time of the September 1989 
Board decision, the pertinent regulations provided that where 
a reduction of a rating was considered warranted, rating 
action would be taken, with the reduction made effective the 
last day of the month in which a 60-day period from date of 
notice to the payee expired.  38 C.F.R. § 3.105(e) (1989).  
That regulation, and 38 C.F.R. § 3.103, pertaining to due 
process, were not revised to require the pre-determination 
notice of a proposal to reduce the rating, or a pre-reduction 
hearing, until 1990.  See 55 FR 13528 (April 1990).  

The veteran, however, points to a DVB Circular issued in 
September 1987, which revised the adjudication procedures 
pertaining to the reduction, suspension, or termination of 
compensation, pension, and DIC benefits, effective December 
1, 1987.  DVB Circular 20-87-25 (Sept. 25, 1987).  Among 
other things, this Circular set forth procedures for advance 
notice of a proposal to reduce payments, and of the right to 
a hearing prior to the reduction.  In addition, the hearing 
must be conducted by VA personnel who did not participate in 
the original determination under review.  Id.,  9b.  

The veteran contends that although this Circular was issued 
after the July 1987 rating decision, the provisions should 
have been applied, pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, the Circular itself set the 
effective date for its application as December 1, 1987.  A 
post-Karnas Federal Circuit Court decision noted that 
congressional enactments and administrative rules will not be 
construed to have retroactive effect unless their language 
requires this result.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  To the extent this conflicts with the Karnas 
decision, Karnas is overruled.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  Neither Karnas nor any other legal authority permits 
the application of a rule or regulation prior to its 
effective date.  

The veteran argues that his RO hearings were held after the 
December 1, 1987, effective date of the Circular, and, 
therefore, it was in violation of the Circular for the 
hearings to have been conducted using the same personnel who 
had been involved in the July 1987 rating decision.  
Specifically, one individual from that 3-member panel was 
involved in the December 15, 1987, hearing, and another 
individual in the September 1988 hearing.  However, the 
effective date of the specific provisions in the Circular 
requiring that the hearing be held before rating personnel 
who had not been involved in the initial determination (i.e., 
 3c(2) and 9b) were subsequently extended to July 1, 1988, 
and then again to October 1, 1988.  See DVB Circular 20-87-
25, Change 1 (February 26, 1988); Change 2 (June 2, 1988).  
Therefore, since the provisions were not in effect at the 
time of either hearing, failure to follow them cannot be 
erroneous. 

Moreover, at the time of the Board decision, in September 
1989, the provisions of the DVB Circular had not been 
codified into regulation.  The Board is not bound by agency 
manuals, circulars and similar administrative issues.  
38 C.F.R. § 19.103(b) (1989), current version at 38 C.F.R. § 
19.5 (2006).  

In sum, the rating action reducing the veteran's rating was 
entered in July 1987; the Circular changing the RO's 
procedures for the reduction of ratings was issued in 
September 1987, and effective in December 1987; the veteran's 
RO hearings were held after that, but before the revised 
October 1988 effective date applicable to the hearing panel 
provisions; the regulation itself was not revised until 1990; 
and the Circular provisions were not binding on the Board.  
Accordingly, since failure to comply with these provisions 
prior to their effective dates cannot constitute error, no 
further discussion is necessary as to these allegations.  

The veteran also claims CUE in several other areas involving 
the substance of the July 1987 rating decision, such as 
failing to provide adequate information to understand the 
rating decision.  However, the rating decision was subsumed 
by the 1989 Board decision, and may not be collaterally 
attacked in a CUE claim.  See Smith v. Brown, 35 F.3d 1516 
(Fed. Cir. 1994), Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1994).  

The veteran also alleges that the VA examinations were 
inadequate.  However, in December 1988, the veteran informed 
the RO that he was not going to report for a scheduled 
examination, stating that he had already undergone three 
examinations, and that requiring four was "ludicrous."  He 
provided what he identified as the highlights of the evidence 
already of record, and concluded by stating that if the RO 
did not agree with his assessment of the rating decision, the 
case should be expedited to the next level of appeal 
authority.  He then failed to report for an examination 
scheduled in January 1989.  Under these circumstances, there 
was no CUE in failing to obtain an additional examination.  
Even so, the failure to provide an additional examination 
would be, at most, a breach of the duty to assist, and, thus, 
not CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  

The veteran states that the Board ignored the evidence from 
his own private doctor, and instead focused only on the VA 
examinations.  However, the Board did consider the private 
doctor's reports, as demonstrated in the summary of the 
evidence contained in the decision.  Moreover, a disagreement 
with how the evidence is weighed and evaluated is not clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

The veteran also contends that the Board failed to consider 
the regulations pertaining to degenerative joint disease, 
including the effect of functional impairment due to pain, as 
set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a, Code 
5010-5003.  However, diagnostic code 5010-5003 (hyphenated 
diagnostic code indicates traumatic arthritis, rated as 
degenerative arthritis) was considered and cited to in the 
decision.  Citation, as such, to the other specific 
regulations was not provided.  In essence, 38 C.F.R. §§ 4.40 
(pertaining to functional loss), 4.45 (joints), and 4.59 
(painful motion) all serve to emphasize that functional 
impairment must be considered when evaluating orthopedic 
conditions, and that pain, in particular, pain on motion, 
causes functional impairment.  However, pain must be 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  Evidence of painful motion, such as facial 
expression or wincing on pressure or manipulation, or muscle 
spasms, is set forth in 38 C.F.R. § 4.59.  While the 
regulation states that "[c]repitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased," it does not require, 
as the veteran seems to contend, a compensable rating based 
on crepitation, absent other indicia of pain.  See 38 C.F.R. 
§ 4.59.  

In the decision, the Board noted that a November 1986 VA 
examination reported that both the veteran and the examiner 
said that the veteran could carry out normal activities.  The 
Board also noted that the veteran contended that the left 
knee disability gave him trouble when climbing stairs, was 
painful with prolonged periods of standing, and tended to 
swell with length periods of activity.  However, the medical 
evidence did not demonstrate functional impairment due to 
pain.  The Board noted that the veteran had bony growths on 
the knee, and chondromalacia, but concluded that a 
compensable rating was not warranted.  Since, in addition to 
degenerative changes, there must be satisfactory evidence of 
painful motion, it was not erroneous for the Board to have 
concluded that a compensable evaluation was not warranted.  
While the Board did not explicitly address the complaints of 
pain at this point, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  
There was sufficient evidence of record to support a 
noncompensable rating, even with consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and, again, the veteran's arguments 
are essentially a disagreement with how the evidence was 
weighed and evaluated, which is not clear and unmistakable 
error.  To the extent the Board failed to obtain more 
explicit evidence of the absence of those factors, a failure 
in the duty to assist is likewise not CUE.  Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).

The veteran has also raised numerous arguments involving his 
own assessments of the medical evidence and how it should be 
evaluated.  For example, he alleges that the VA examiners 
affirmed painful, limited motion, which is sufficient to 
warrant a minimum compensable rating for what he identifies 
as three articulations within the knee under 38 C.F.R. § 
4.71a, Code 5256, at 30 percent, due to ankylosis.  As a 
layman, however, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Moreover, the evidence of record at that time shows 
that he did not have a diagnosis of ankylosis; his own doctor 
said that he did not have instability; there was no medical 
evidence of subluxation; extension was entirely normal; 
flexion ranged from 110 degrees to 145 degrees (well beyond 
the 45 degrees contemplated for a 10 percent rating); and 
there was no evidence of removal or dislocation of semilunar 
cartilage, or of fracture or malunion.  Although the veteran 
is competent to give evidence that he experienced certain 
symptoms, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Again, a disagreement with the weight 
accorded to various items of evidence is not CUE.  

In conclusion, it has not been shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator, that the pertinent statutory or regulatory 
provisions were incorrectly applied, or that any undebatable 
error was made, which, had it not been made, would have 
manifestly changed the outcome at the time of the September 
1989 Board decision, insofar as it denied (or failed to 
restore) a compensable rating for a left knee disability.  
Hence, there was no CUE in the September 1989 Board decision 
as to that issue.  Thus the Board must deny the current 
motion to revise or reverse the 1989 Board decision denying a 
compensable rating for a left knee disability, based on 
alleged CUE.


ORDER

The motion to revise or reverse the September 1989 decision 
of the Board of Veterans' Appeals (Board) on the basis of 
CUE, insofar as it failed to restore a 20 percent rating for 
postoperative residuals of a left acromioclavicular 
separation, is granted, and the veteran's 20 percent rating 
for the left shoulder disability is restored effective 
October 1, 1987.  

The motion to revise or reverse the September 1989 decision 
of the Board of Veterans' Appeals (Board) on the basis of 
CUE, insofar as it failed to restore a 10 percent rating for 
residuals of a left knee disability, is denied



                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



